DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-8 and 12-17 have been allowed.
	Claims 9-11 and 18-27 have been cancelled.
	All other claims have been cancelled.
Newly submitted claims 22-27 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  New independent claim 22 does not have the same limitations as allowed independent claims 1 and 14.  New independent claim 22 is missing allowable subject matter such as determining that the item is associated with an overage charge based at least in part on the weight of the item;  in response to determining that the item is associated with the overage charge based at least in part on the weight of the item, providing, for display through a user interface on a display.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record is Ramot et al. USPAP 2020/0160,709.  Ramot discloses managing and routing ridesharing vehicles. In some implementations, the systems and methods may count the number of passengers entering a ridesharing vehicle, distribute vehicles in need of charge to charging stations based on predicted future demand, manage a fleet of petrol and electric ridesharing vehicles, route autonomous and non-autonomous vehicles, automatically adjust drop-off locations based on safety constraints, and preschedule a rideshare with an unknown pick-up location.
Figure 7 of Ramot discloses:

    PNG
    media_image1.png
    913
    612
    media_image1.png
    Greyscale




Figure 5 of Ramot discloses:

    PNG
    media_image2.png
    977
    747
    media_image2.png
    Greyscale

Figure 22A of Ramot discloses:

    PNG
    media_image3.png
    966
    745
    media_image3.png
    Greyscale

Figure 23 of Ramot discloses:

    PNG
    media_image4.png
    1039
    638
    media_image4.png
    Greyscale

Ramot discloses via figure 1:

    PNG
    media_image5.png
    940
    712
    media_image5.png
    Greyscale


In regard to claims 1 and 14, Ramot taken either individually or in combination with other prior art of record fails to teach or render obvious a computer implemented method/system comprising: 
determining that the item is associated with an overage charge based at least in part on the weight of the item;
in response to determining that the item is associated with the overage charge based at least in part on the weight of the item, providing, for display through a user interface on a display device, data indicative of the overage charge associated with the item.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rakah et al. (U.S. patent application publication 2018/0211541) discloses an automated ridesharing dispatch system includes a memory configured to store historical data associated with past demand for ridesharing vehicles in a geographical area and a communications interface. The system also includes at least one processor configured to access the memory and to use the historical data to predict imminent demand of ridesharing requests including predicting general zones in the geographical area associated with imminent demand, select a holding zone for prepositioning empty ridesharing vehicles in order to expedite satisfaction of the predicted imminent demand, and send, via the communications interface, to a mobile communications device in a specific ridesharing vehicle, instructions directing the specific ridesharing vehicle to the holding zone.
Hochberg et al. (U.S. patent application publication 2021/0223051) discloses: managing a fleet of ridesharing vehicles are provided. The systems and method for ridesharing include ridesharing between users and a driver that may or may not have access to restricted areas.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHRANG BADII whose telephone number is 571-272-6879.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached at 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 Any response to this action should be mailed to:
		Mail Stop Amendment
        		Commissioner for Patents
       		P.O. Box 1450
        		Alexandria, VA 22313-1450

		or faxed to (571)273-8300
	Hand delivered responses should be brought to 
		United States Patent and Trademark Office
      	 	Customer Service Window
        		Randolph Building
        		401 Dulany Street
        		Alexandria, VA 22314

	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 3600 Customer Service Office whose telephone number is (571) 272-3600.     
/Behrang Badii/
Primary Examiner
Art Unit 3667